Exhibit 10.1

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

by and between

SPIRIT FINANCE CORPORATION

and

REDFORD HOLDCO, LLC

Dated as of March 12, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

Section 1.1

 

Definitions

 

1

 

 

 

 

 

ARTICLE II PURCHASE AND SALE OF THE SHARES

 

2

 

 

 

 

 

Section 2.1

 

Issuance and Sale of the Shares

 

2

Section 2.2

 

Registration Rights

 

2

Section 2.3

 

Closing and Delivery

 

3

Section 2.4

 

Restrictive Legend

 

3

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

4

 

 

 

 

 

Section 3.1

 

Shares

 

4

Section 3.2

 

WKSI Status

 

4

Section 3.3

 

Investment Company

 

4

Section 3.4

 

Authority; Non-Contravention; Board Approval

 

4

Section 3.5

 

Litigation

 

5

Section 3.6

 

Brokers

 

5

Section 3.7

 

No Other Representations of the Company

 

6

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

6

 

 

 

 

 

Section 4.1

 

Organization and Qualification

 

6

Section 4.2

 

Authority; Non-Contravention

 

6

Section 4.3

 

Litigation

 

7

Section 4.4

 

No Vote Required

 

7

Section 4.5

 

Ownership of Company Stock

 

7

Section 4.6

 

Purchase for Investment

 

7

Section 4.7

 

No Other Representations of the Purchaser

 

7

 

 

 

 

 

ARTICLE V COVENANTS

 

7

 

 

 

 

 

Section 5.1

 

Registration Rights

 

7

Section 5.2

 

Reservation of Company Stock

 

7

Section 5.3

 

Listing of Shares

 

7

Section 5.4

 

Regulatory Matters

 

8

Section 5.5

 

WKSI Status

 

8

Section 5.6

 

Use of Proceeds

 

8

Section 5.7

 

Expenses

 

8

Section 5.8

 

Confidentiality

 

8

Section 5.9

 

Public Announcement

 

9

 


--------------------------------------------------------------------------------


 

ARTICLE VI CONDITIONS TO CLOSING OF THE PURCHASER

 

9

 

 

 

 

 

Section 6.1

 

Representations and Warranties

 

9

Section 6.2

 

Performance

 

9

Section 6.3

 

Regulatory Consents

 

9

Section 6.4

 

Absence of a Company Material Adverse Effect

 

9

Section 6.5

 

Opinion of Company’s Counsel

 

10

Section 6.6

 

Litigation

 

10

Section 6.7

 

Merger Agreement

 

10

Section 6.8

 

Compliance Certificate

 

10

 

 

 

 

 

ARTICLE VII CONDITIONS TO CLOSING OF THE COMPANY

 

10

 

 

 

 

 

Section 7.1

 

Representations and Warranties

 

10

Section 7.2

 

Performance

 

10

Section 7.3

 

Regulatory Consents

 

10

Section 7.4

 

Litigation

 

11

Section 7.5

 

Authorizations

 

11

Section 7.6

 

Compliance Certificate

 

11

 

 

 

 

 

ARTICLE VIII INDEMNIFICATION

 

11

 

 

 

 

 

Section 8.1

 

Company Indemnification

 

11

Section 8.2

 

Purchaser Indemnification

 

12

Section 8.3

 

Procedure

 

12

Section 8.4

 

Indemnification Non-Exclusive

 

12

 

 

 

 

 

ARTICLE IX TERMINATION

 

13

 

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

13

 

 

 

 

 

Section 10.1

 

Survival of Representations and Warranties

 

13

Section 10.2

 

Notices

 

13

Section 10.3

 

Entire Agreement

 

14

Section 10.4

 

Severability

 

15

Section 10.5

 

Interpretation

 

15

Section 10.6

 

Counterparts; Effect

 

15

Section 10.7

 

No Third-Party Beneficiaries

 

15

Section 10.8

 

Governing Law

 

15

Section 10.9

 

Venue

 

15

Section 10.10

 

Waiver of Jury Trial and Certain Damages

 

16

Section 10.11

 

Assignment

 

16

 

ii


--------------------------------------------------------------------------------


SCHEDULES AND EXHIBITS

Schedule 3.4(b)

–

Company Required Approvals

Schedule 4.2(b)

–

Purchaser Required Approvals

Schedule 4.5

–

Company Common Stock Owned by Purchaser

 

 

 

Exhibit A

–

Registration Rights

Exhibit B

–

Form of Opinion of Company Counsel

Exhibit C

–

Form of Company Compliance Certificate

Exhibit D

–

Form of Purchaser Compliance Certificate

 


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of March 12, 2007 (this “Agreement”), is
entered into by and between SPIRIT FINANCE CORPORATION, a Maryland corporation
(the “Company”), and REDFORD HOLDCO, LLC, a Delaware limited liability company
(the “Purchaser”).

RECITALS

WHEREAS, the Company wishes to sell 6,150,000 shares (the “Shares”) of its
common stock, par value $.01 per share (the “Company Common Stock”), to the
Purchaser, and the Purchaser wishes to purchase the Shares; and

WHEREAS, simultaneously with the execution of this Agreement the Company, the
Purchaser, and Redford Merger Co., a Maryland corporation and a wholly owned
subsidiary of the Purchaser (“Merger Sub”), are entering into an Agreement and
Plan of Merger (the “Merger Agreement”), pursuant to which Merger Sub will merge
with and into the Company and whereby the Company will become a wholly owned
subsidiary of the Purchaser;

NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I


DEFINITIONS

Section 1.1             Definitions.  For purposes of this Agreement, terms used
but not otherwise defined herein shall have the meanings given them in the
Merger Agreement.  In addition the following terms shall have the following
meanings:

Agreement has the meaning specified in the Introduction.

Blackout Notice has the meaning specified in Section 2(c) of Exhibit A.

Blackout Period has the meaning specified in Section 2(c) of Exhibit A.

Closing has the meaning specified in Section 2.3(a).

Closing Date has the meaning specified in Section 2.3(a).

Company has the meaning specified in the Introduction.

Company Common Stock has the meaning specified in the Recitals.

Company Material Adverse Effect has the meaning specified in the Merger
Agreement, as modified in the introduction to Article III hereof.

Demand Notice has the meaning specified in Section 2(b) of Exhibit A.

Holder has the meaning specified in Section 10 of Exhibit A.


--------------------------------------------------------------------------------


Indemnified Party has the meaning specified in Section 9.3.

Losses has the meaning specified in Section 7(a) of Exhibit A.

Merger Sub has the meaning specified in the Recitals.

Merger Agreement has the meaning specified in the Recitals.

Parent has the meaning specified in the Recitals.

Per Share Price has the meaning specified in Section 2.1.

Purchaser has the meaning specified in the Introduction.

Registrable Shares means the Shares that are not Transferable Shares, and any
Company Common Stock or other securities of the Company or any successor entity
which may be issued or distributed in respect of the Registrable Shares by way
of stock dividend or stock split or other distribution, recapitalization,
merger, conversion or reclassification.

Registration Rights has the meaning specified in Section 2.2.

SEC means the Securities and Exchange Commission.

Selling Stockholders has the meaning specified in Section 3 of Exhibit A.

Shareholder has the meaning specified in Section 5.10.

Shares has the meaning specified in the Recitals.

Shelf Registration Statement has the meaning specified in Section 2(a) of
Exhibit A.

Transferable Shares shall mean the Shares that are eligible for resale pursuant
to paragraph (k) of Rule 144 under the Securities Act (or any similar provision
then in force).


ARTICLE II


PURCHASE AND SALE OF THE SHARES

Section 2.1             Issuance and Sale of the Shares Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Company agrees
to issue, sell and deliver to the Purchaser, and the Purchaser agrees to
purchase from the Company, the Shares for a purchase price of $12.99 per Share
(the “Per Share Price”).

Section 2.2             Registration Rights.  The Purchaser shall have the
rights to registration under the Securities Act of the Registrable Shares, on
the terms and subject to the conditions set forth in Exhibit A (the
“Registration Rights”).

2


--------------------------------------------------------------------------------


Section 2.3             Closing and Delivery.


(A)           THE CONSUMMATION OF THE PURCHASE AND SALE OF THE SHARES PURSUANT
TO SECTION 2.1 (THE “CLOSING”) SHALL TAKE PLACE ON THE THIRD BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE ON WHICH THE LAST OF THE CONDITIONS SET FORTH IN
ARTICLES VI AND VII HEREOF IS FULFILLED OR WAIVED (OTHER THAN ANY CONDITIONS
THAT BY THEIR NATURE ARE TO BE SATISFIED AT THE CLOSING, BUT SUBJECT TO THE
SATISFACTION OR WAIVER OF THOSE CONDITIONS AT THE CLOSING) AT 10:00 A.M., LOCAL
TIME, AT THE OFFICES OF KUTAK ROCK LLP, 1801 CALIFORNIA STREET, SUITE 3100,
DENVER, COLORADO 80202, OR AT SUCH OTHER DATE, TIME AND PLACE AS THE COMPANY AND
THE PURCHASER SHALL MUTUALLY AGREE IN WRITING (THE DATE OF THE CLOSING BEING THE
“CLOSING DATE”).


(B)           AT THE CLOSING, THE COMPANY SHALL DELIVER TO THE PURCHASER ONE OR
MORE CERTIFICATES REPRESENTING THE SHARES, AGAINST DELIVERY TO THE COMPANY OF A
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN US DOLLARS TO THE ORDER OF THE
COMPANY IN THE AGGREGATE AMOUNT EQUAL TO THE PER SHARE PRICE TIMES THE NUMBER OF
SHARES TO BE PURCHASED AT SUCH TIME BY THE PURCHASER, AND THE COMPANY SHALL
CAUSE ITS TRANSFER AGENT TO REGISTER THE PURCHASER AS THE HOLDER OF THE SHARES
THEN ACQUIRED IN THE REGISTER OF HOLDERS OF THE COMPANY COMMON STOCK.

Section 2.4             Restrictive Legend.  The certificates evidencing the
Shares shall bear (i) any legend required by the Company to maintain its status
as a REIT and (ii) the following legend until such time as (A) such Shares are
sold pursuant to an effective registration statement under the Securities Act,
(B) such Shares are eligible for resale in reliance on paragraph (k) of Rule 144
under the Securities Act, or (C) the Purchaser or any transferee thereof
delivers an opinion of counsel reasonably acceptable to the Company to the
effect that such legend is no longer required under the Securities Act:

THESE SECURITIES WERE SOLD IN A PRIVATE PLACEMENT, WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AND MAY BE OFFERED OR SOLD ONLY IF REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR IF AN EXEMPTION FROM REGISTRATION IS AVAILABLE. 
THESE SECURITIES ARE SUBJECT TO THE PROVISIONS OF THE STOCK PURCHASE AGREEMENT,
DATED AS OF MARCH 12, 2007, BY AND BETWEEN SPIRIT FINANCE CORPORATION AND
REDFORD HOLDCO, LLC AND MAY NOT BE SOLD OR TRANSFERRED EXCEPT IN ACCORDANCE
THEREWITH.

Notwithstanding the foregoing, for the avoidance of doubt, the Purchaser shall
be entitled to make pro rata distributions of the Shares to its members without
delivering an opinion of counsel if such transfer is registered under the
Securities Act or made pursuant to an exemption from registration under the
Securities Act.

3


--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes for the benefit of the Purchaser the representations
and warranties set forth in Article III of the Merger Agreement, mutatis
mutandis, as if set forth in full herein (except that the term “Company Material
Adverse Effect” shall be deemed to include a material adverse effect on, in
addition to the matters described in clauses (x), (y) and (z) of Section 3.1(a)
thereof, the ability of the Company to consummate the transactions contemplated
by, or perform its obligations under, this Agreement), and the Company further
represents and warrants to the Purchaser as follows:

Section 3.1             Shares.  The Shares to be issued, sold and delivered
pursuant to this Agreement have been duly authorized by all requisite action of
the Company and, when issued, the Shares will be validly issued and outstanding,
fully paid and nonassessable, and will not be subject to any preemptive rights
of the holders of any other class or series of the capital stock of the
Company.  Upon the issuance of the Shares, the Shares will be free and clear of
all transfer restrictions and Liens of any nature whatsoever, with the exception
of any restrictions on transferability set forth herein, under the Securities
Act or any securities laws of any jurisdiction or as set forth in the Company
Charter.

Section 3.2             WKSI Status.  The Company is a “well-known seasoned
issuer” and is not an “ineligible issuer” (as such terms are defined in Rule 405
under the Securities Act).

Section 3.3             Investment Company.  The Company is not and, after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof, will not be an “investment company” or a company “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended.

Section 3.4             Authority; Non-Contravention; Board Approval.


(A)           AUTHORITY.  THE COMPANY HAS ALL NECESSARY CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  NO OTHER PROCEEDINGS ON THE PART OF THE
COMPANY OR ANY COMPANY SUBSIDIARY ARE NECESSARY TO AUTHORIZE THIS AGREEMENT OR
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN
DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND, ASSUMING
DUE AUTHORIZATION, EXECUTION AND DELIVERY HEREOF BY THE PURCHASER, CONSTITUTES A
VALID, LEGAL AND BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH AND SUBJECT TO ITS TERMS AND CONDITIONS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS OR BY GENERAL EQUITY
PRINCIPLES.


(B)           NON-CONTRAVENTION.  EXCEPT AS SET FORTH IN SCHEDULE 3.4(B) HEREOF
AND EXCEPT (A) FOR FILINGS, REPORTS, PERMITS, AUTHORIZATIONS, CONSENTS AND
APPROVALS AS MAY BE REQUIRED UNDER, AND OTHER APPLICABLE REQUIREMENTS OF, THE
EXCHANGE ACT, THE SECURITIES ACT, THE NYSE, STATE SECURITIES OR STATE “BLUE SKY”
LAWS AND (B) FOR SUCH FILINGS THAT HAVE ALREADY BEEN MADE OR

4


--------------------------------------------------------------------------------



SUCH CONSENTS THAT ALREADY HAVE BEEN RECEIVED, NONE OF THE EXECUTION, DELIVERY
OR PERFORMANCE OF THIS AGREEMENT BY THE COMPANY, THE CONSUMMATION BY THE COMPANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR COMPLIANCE BY THE COMPANY WITH ANY OF
THE PROVISIONS HEREOF WILL (I) CONFLICT WITH OR RESULT IN ANY BREACH OF ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS MATERIAL
SUBSIDIARIES, (II) REQUIRE ANY FILING BY THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES WITH, NOTICE TO, OR PERMIT, AUTHORIZATION, CONSENT OR APPROVAL OF,
ANY GOVERNMENTAL ENTITY, (III) REQUIRE ANY CONSENT OR NOTICE UNDER, RESULT IN A
VIOLATION OR BREACH BY THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES OF,
CONSTITUTE (WITH OR WITHOUT DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR
GIVE RISE TO ANY RIGHT OF TERMINATION, AMENDMENT, CANCELLATION OR ACCELERATION)
UNDER, RESULT IN THE TRIGGERING OF ANY PAYMENT OR ANY TERMINATION, BUY-SELL,
TRANSFER, OPTION, RIGHT OF FIRST REFUSAL, RIGHT OF FIRST OFFER, TAG-ALONG OR ANY
SIMILAR RIGHT BY ANY PARTY, OR RESULT IN THE CREATION OF ANY LIEN OR OTHER
ENCUMBRANCE ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES OR OTHERWISE GIVE RISE TO ANY MATERIAL OBLIGATION ON THE PART OF
THE COMPANY, ANY COMPANY SUBSIDIARY OR ANY OTHER PARTY PURSUANT TO, ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LEASE,
LICENSE, PERMIT OR OTHER INSTRUMENT OR OBLIGATION OR MATERIAL CONTRACT OR
COMPANY LEASE TO WHICH THE COMPANY OR ANY OF THE COMPANY SUBSIDIARIES IS A PARTY
OR BY WHICH THEY OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS MAY BE BOUND OR
(IV) VIOLATE ANY LAW, EXCLUDING FROM THE FOREGOING CLAUSES (II), (III) AND (IV)
SUCH FILINGS, NOTICES, PERMITS, AUTHORIZATIONS, CONSENTS, APPROVALS, VIOLATIONS,
BREACHES, TRIGGER EVENTS, CREATION OF LIENS OR DEFAULTS WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD NOT EITHER (A)  PREVENT OR MATERIALLY DELAY CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B) OTHERWISE PREVENT OR
MATERIALLY DELAY PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR (C) REASONABLY BE LIKELY TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


(C)           BOARD APPROVAL.  THE COMPANY BOARD HAS TAKEN ALL ACTION NECESSARY
TO APPROVE THE MERGER AND THE ACQUISITION OF BENEFICIAL OWNERSHIP OF THE SHARES
BY THE PURCHASER, PARENT AND ANY OF THEIR RESPECTIVE AFFILIATES AND ASSOCIATES
PRIOR TO ENTERING INTO THIS AGREEMENT.  THE COMPANY HAS TAKEN ALL ACTION
REQUIRED TO BE TAKEN BY IT IN ORDER TO EXEMPT THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY FROM, AND THIS AGREEMENT AND SUCH TRANSACTIONS
ARE EXEMPT FROM AND WILL NOT TRIGGER, THE REQUIREMENTS OF ANY TAKEOVER STATUTES
OR ANY TAKEOVER PROVISION IN THE COMPANY CHARTER, COMPANY BYLAWS OR OTHER
ORGANIZATIONAL DOCUMENT TO WHICH THE COMPANY IS A PARTY.

Section 3.5             Litigation.  There is no suit, claim, action, proceeding
or investigation pending or, to the knowledge Company, threatened against the
Company that questions the validity of this Agreement or any action to be taken
by the Company in connection with the consummation of the transactions
contemplated hereby.

Section 3.6             Brokers.  The Company has not entered into any contract,
arrangement or understanding with any Person or firm which may result in the
obligation of the Company, any Company Subsidiary, the Purchaser, Parent or
Merger Sub or any of their Affiliates to pay any finder’s fees, brokerage or
agent’s commissions or other like payments in connection with the negotiations
leading to this Agreement or consummation of the transactions contemplated
hereby, except that the Company has retained Wachovia Capital Markets, LLC and
Citigroup Global Markets Inc. as joint financial advisors to the Company Board
in connection with the Merger.

5


--------------------------------------------------------------------------------


Section 3.7             No Other Representations of the Company.  Except for the
representations and warranties contained in this Article III or the Merger
Agreement, neither the Company nor any other Person acting on its behalf makes
any representation or warranty, express or implied, regarding the Company.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Company as follows:

Section 4.1             Organization and Qualification.  It is a corporation or
other entity duly organized and validly existing under the laws of its
jurisdiction of incorporation or organization, as the case may be.

Section 4.2             Authority; Non-Contravention.


(A)           AUTHORITY.  IT HAS ALL NECESSARY CORPORATE OR OTHER ENTITY POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  NO OTHER PROCEEDINGS ON ITS PART ARE
NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED,
EXECUTED AND DELIVERED BY IT AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND
DELIVERY HEREOF BY EACH OF THE PARTIES HERETO, CONSTITUTES ITS VALID, LEGAL AND
BINDING AGREEMENT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH AND SUBJECT TO ITS
TERMS AND CONDITIONS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
OR BY GENERAL EQUITY PRINCIPLES.


(B)           NON-CONTRAVENTION.  EXCEPT AS SET FORTH IN SCHEDULE 4.2(B) HEREOF
AND EXCEPT (A) FOR FILINGS, REPORTS, PERMITS, AUTHORIZATIONS, CONSENTS AND
APPROVALS AS MAY BE REQUIRED UNDER, AND OTHER APPLICABLE REQUIREMENTS OF, THE
EXCHANGE ACT, THE SECURITIES ACT, THE NYSE, STATE SECURITIES OR STATE “BLUE SKY”
LAWS AND (B) FOR SUCH FILINGS THAT HAVE ALREADY BEEN MADE OR SUCH CONSENTS THAT
ALREADY HAVE BEEN RECEIVED, NONE OF THE EXECUTION, DELIVERY OR PERFORMANCE OF
THIS AGREEMENT BY IT, THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR COMPLIANCE BY IT WITH ANY OF THE PROVISIONS HEREOF WILL (I) CONFLICT
WITH OR RESULT IN ANY BREACH OF ANY PROVISION OF ITS ORGANIZATIONAL DOCUMENTS,
(II) REQUIRE ANY FILING BY IT WITH, NOTICE TO, OR PERMIT, AUTHORIZATION, CONSENT
OR APPROVAL OF, ANY GOVERNMENTAL ENTITY, (III) REQUIRE ANY CONSENT OR NOTICE
UNDER, RESULT IN A VIOLATION OR BREACH BY IT OF, CONSTITUTE (WITH OR WITHOUT DUE
NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT (OR GIVE RISE TO ANY RIGHT OF
TERMINATION, AMENDMENT, CANCELLATION OR ACCELERATION) UNDER, RESULT IN THE
TRIGGERING OF ANY PAYMENT OR ANY TERMINATION, BUY-SELL, TRANSFER, OPTION, RIGHT
OF FIRST REFUSAL, RIGHT OF FIRST OFFER, TAG-ALONG OR ANY SIMILAR RIGHT BY ANY
PARTY, OR RESULT IN THE CREATION OF ANY LIEN OR OTHER ENCUMBRANCE ON ANY OF ITS
PROPERTIES OR ASSETS OR OTHERWISE GIVE RISE TO ANY MATERIAL OBLIGATION ON ITS
PART OR ANY OTHER PARTY PURSUANT TO, ANY OF THE TERMS, CONDITIONS OR PROVISIONS
OF ANY NOTE, BOND, MORTGAGE, INDENTURE, LEASE, LICENSE, PERMIT OR OTHER
INSTRUMENT OR OBLIGATION OR MATERIAL CONTRACT OR LEASE TO WHICH IT IS A PARTY OR
BY WHICH IT OR ANY OF ITS PROPERTIES OR ASSETS MAY BE BOUND OR (IV) VIOLATE ANY
LAW, EXCLUDING FROM THE FOREGOING CLAUSES (II), (III) AND (IV) SUCH FILINGS,
NOTICES, PERMITS, AUTHORIZATIONS, CONSENTS,

6


--------------------------------------------------------------------------------



APPROVALS, VIOLATIONS, BREACHES, TRIGGER EVENTS, CREATION OF LIENS OR DEFAULTS
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT EITHER (A)  PREVENT OR
MATERIALLY DELAY CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR (B) OTHERWISE PREVENT OR MATERIALLY DELAY PERFORMANCE BY THE
COMPANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

Section 4.3             Litigation.  There is no suit, claim, action, proceeding
or investigation pending or, to its knowledge, threatened against it that
questions the validity of this Agreement or any action to be taken by it in
connection with the consummation of the transactions contemplated hereby.

Section 4.4             No Vote Required.  No vote of the holders of any class
or series of its capital stock is necessary to approve this Agreement or the
transactions contemplated hereby.

Section 4.5             Ownership of Company Stock.  Except as set forth in
Schedule 4.5 hereto, as of the date hereof, neither it nor any of its Affiliates
(excluding for the purposes of this Section 4.5 its officers and directors)
beneficially owns (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares of capital stock of the Company.

Section 4.6             Purchase for Investment.  It acknowledges that the
Shares have not been registered under the Securities Act or under any state
securities laws.  It (i) is acquiring the Shares pursuant to an exemption from
registration under the Securities Act solely for investment with no present
intention to distribute any of the Shares to any person, (ii) will not sell or
otherwise dispose of any of the Shares, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
of making an informed investment decision and (iv) is an accredited investor (as
that term is defined in Rule 501 promulgated under the Securities Act).

Section 4.7             No Other Representations of the Purchaser.  Except for
the representations and warranties contained in this Article IV, neither it nor
any other Person acting on its behalf makes any representation or warranty,
express or implied, regarding it.


ARTICLE V


COVENANTS

Section 5.1             Registration Rights.  The Company shall comply with the
provisions contained in Exhibit A regarding the Registration Rights.

Section 5.2             Reservation of Company Stock.  The Company shall reserve
and keep available out of its authorized but unissued shares of Company Common
Stock the Shares to be purchased and sold hereunder.

Section 5.3             Listing of Shares.  The Company shall cause the issuance
of the Shares to be approved by the New York Stock Exchange prior to the Closing
Date.

7


--------------------------------------------------------------------------------


Section 5.4             Regulatory Matters.


(A)           REGULATORY APPROVALS.  EACH PARTY HERETO SHALL COOPERATE AND USE
ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY PREPARE AND FILE ALL NECESSARY
DOCUMENTATION, TO EFFECT ALL NECESSARY APPLICATIONS, NOTICES, PETITIONS, FILINGS
AND OTHER DOCUMENTS, AND TO USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ALL NECESSARY OR ADVISABLE PERMITS, CONSENTS, APPROVALS AND AUTHORIZATIONS OF
ALL GOVERNMENTAL ENTITIES.  EACH PARTY SHALL HAVE THE RIGHT TO REVIEW A
REASONABLE TIME IN ADVANCE AND TO PROVIDE COMMENTS ON ANY SUCH FILING.


(B)           ACTIONS BY AFFILIATES.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, THE PURCHASER SHALL NOT BE REQUIRED TO CAUSE ANY PORTFOLIO
COMPANY, INVESTMENT FUND OR OTHER AFFILIATE OF ANY SHAREHOLDER OF THE PURCHASER
OR ANY DIRECTOR, OFFICER, EMPLOYEE, GENERAL PARTNER, LIMITED PARTNER, MEMBER OR
MANAGER OF ANY SHAREHOLDER OF THE PURCHASER TO TAKE ANY ACTION, UNDERTAKE ANY
DIVESTITURE OR RESTRICT ITS CONDUCT OTHER THAN TO PROVIDE RESPONSIVE INFORMATION
REQUIRED TO MAKE ANY SUBMISSION OR APPLICATION TO A GOVERNMENTAL ENTITY AND TO
OTHERWISE COOPERATE IN CONNECTION WITH ANY SUCH SUBMISSION OR APPLICATION AS IS
NECESSARY AND CUSTOMARY UNDER THE CIRCUMSTANCES.

Section 5.5             WKSI Status.  The Company shall maintain its status as a
“well-known seasoned issuer” and shall not become an “ineligible issuer” (as
such terms are defined in Rule 405 under the Securities Act) until the earlier
to occur of (i) the closing date of the Merger, (ii) the closing date of any
other merger or similar transaction if the Merger Agreement is terminated, or
(iii) two years from the date hereof.

Section 5.6             Use of Proceeds.  The Company shall use the proceeds
from the sale of the Shares in accordance with the Merger Agreement.

Section 5.7             Expenses.  The Company and the Purchaser shall each bear
its own expenses and legal fees with respect to this Agreement and the
transactions contemplated hereby.

Section 5.8             Confidentiality.  Notwithstanding any other agreements
between the Purchaser and any of its Affiliates, on the one hand, and the
Company, on the other hand, the Purchaser shall not, without the consent of the
Company, disclose to any Person non-public or confidential information
concerning the business or affairs of the Company and will hold all such
information in the strictest confidence; provided, however, that the Purchaser
may disclose any such information:

(I)            TO REPRESENTATIVES OF THE PURCHASER (INCLUDING BUT NOT LIMITED TO
FINANCIAL ADVISORS, LEGAL COUNSEL AND AGENTS); PROVIDED, THAT THE DISCLOSURE OF
SUCH INFORMATION IS PROTECTED BY AN OBLIGATION OF CONFIDENTIALITY;

(II)           TO THE GUARANTORS OR THEIR AFFILIATES; PROVIDED, THAT THE
DISCLOSURE OF SUCH INFORMATION IS THE SUBJECT OF AND PROTECTED BY A WRITTEN
CONFIDENTIALITY AGREEMENT ON COMPARABLE TERMS TO THE PROVISIONS OF THE
CONFIDENTIALITY AGREEMENT; AND

(III)          IF THE PURCHASER OBTAINS THE COMPANY’S PRIOR WRITTEN CONSENT,
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED, AND
OBTAINS A CONFIDENTIALITY AND STANDSTILL AGREEMENT AMONG SUCH PERSON, THE
PURCHASER AND THE

8


--------------------------------------------------------------------------------


COMPANY IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY; PROVIDED
THAT SUCH NON-PUBLIC INFORMATION OF THE COMPANY MAY BE PROVIDED TO U.S. RATING
AGENCIES THAT HAVE A DUTY TO KEEP SUCH INFORMATION CONFIDENTIAL.

Section 5.9             Public Announcement.  The Company and the Purchaser
shall consult with each other before issuing any press release or otherwise
making any public statements with respect to this Agreement or the transactions
contemplated hereby and shall not issue any such press release or make any such
public statement without the prior consent of the other parties, which consent
shall not be unreasonably withheld, delayed or conditioned; provided, however,
that a party may, without the prior consent of the other party, issue such press
release or make such public statement as may be required by Law or the
applicable rules of any stock exchange or quotation system if the party issuing
such press release or making such public statement has used its commercially
reasonable efforts to consult with the other party and to obtain such party’s
consent but has been unable to do so in a timely manner.  In this regard, the
parties shall make a joint public announcement of the transactions contemplated
hereby no later than the opening of trading on the NYSE on the Business Day
following the date on which this Agreement is fully executed and the Company may
file this Agreement with the SEC as may be required under the Securities Act or
the Exchange Act.


ARTICLE VI


CONDITIONS TO CLOSING OF THE PURCHASER

The Purchaser’s obligations to purchase the Shares at the Closing is subject to
the fulfillment to the Purchaser’s satisfaction on or prior to the Closing Date
of each of the following conditions:

Section 6.1             Representations and Warranties.  The representations and
warranties made by the Company in Article III hereof shall be true and correct
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date (except to the extent any such representation or
warranty expressly speaks as of an earlier date).

Section 6.2             Performance.  All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by the Company on
or prior to the Closing Date shall have been performed or complied with in all
material respects.

Section 6.3             Regulatory Consents.  All notices, reports and other
filings required to be made prior to the Closing by the Company or any of the
Company Subsidiaries with, and all consents, registrations, approvals, permits
and authorizations required to be obtained prior to the Closing by the Company
or any of the Company Subsidiaries from, any Governmental Entity in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by the Company shall have been made or obtained
and shall be effective on and as of the Closing Date.

Section 6.4             Absence of a Company Material Adverse Effect.  Since the
date of this Agreement there shall not have been any event, change, effect,
development, condition or

9


--------------------------------------------------------------------------------


occurrence that has had or would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

Section 6.5             Opinion of Company’s Counsel.  The Purchaser shall have
received from outside counsel to the Company an opinion addressed to the
Purchaser, dated the Closing Date, in form and substance reasonably satisfactory
to the Purchaser, to the effect set forth in Exhibit C.

Section 6.6             Litigation.  No preliminary or permanent injunction or
other order issued by a court or other Governmental Entity of competent
jurisdiction shall be in effect, and no Law shall have been enacted or
promulgated, which would have the effect of (i) making the consummation of the
transactions contemplated hereby illegal, or (ii) otherwise prohibiting the
consummation of the transactions contemplated hereby; provided, however, that
prior to the Purchaser asserting this condition the Purchaser shall, in the case
of an injunction or order enjoining or prohibiting it from consummating the
transactions contemplated hereby, have used its commercially reasonable efforts
to prevent the entry of any such injunction or other order and to appeal as
promptly as possible any such injunction or other order that may be entered.

Section 6.7             Merger Agreement.  The Merger Agreement shall be in full
force and effect and shall not have been terminated.

Section 6.8             Compliance Certificate.  The Company shall have
delivered to the Purchaser a certificate of the Chief Executive Officer or
President of the Company, dated as of the Closing Date, to the effect that the
conditions set forth in Sections 6.1, 6.2, 6.3 and 6.4 have been satisfied. 
Such certificate shall be substantially in the form set forth in Exhibit D.


ARTICLE VII


CONDITIONS TO CLOSING OF THE COMPANY

The Company’s obligation to sell the Shares at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:

Section 7.1             Representations and Warranties.  The representations and
warranties made by the Purchaser in Article III hereof shall be true and correct
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date (except to the extent any such representation or
warranty expressly speaks as of an earlier date).

Section 7.2             Performance.  All covenants, agreements and conditions
contained in this Agreement to be performed or complied with by the Purchaser on
or prior to the Closing Date shall have been performed or complied with in all
material respects.

Section 7.3             Regulatory Consents.  All notices, reports and other
filings required to be made prior to the applicable Closing by the Purchaser or
any of its subsidiaries with, and all consents, registrations, approvals,
permits and authorizations required to be obtained prior to the Closing by the
Purchaser or any of its subsidiaries from, any Governmental Entity in connection
with the execution and delivery of this Agreement and the consummation of the
transactions

10


--------------------------------------------------------------------------------


contemplated hereby by the Purchaser shall have been made or obtained and shall
be effective on and as of the Closing Date.

Section 7.4             Litigation.  No preliminary or permanent injunction or
other order issued by a court or other Governmental Entity of competent
jurisdiction shall be in effect, and no Law shall have been enacted or
promulgated, which would have the effect of (i) making the consummation of the
transactions contemplated hereby illegal, or (ii) otherwise prohibiting the
consummation of the transactions contemplated hereby; provided, however, that
prior to the Company asserting this condition the Company shall, in the case of
an injunction or order enjoining or prohibiting it from consummating the
transactions contemplated hereby, have used its commercially reasonable efforts
to prevent the entry of any such injunction or other order and to appeal as
promptly as possible any such injunction or other order that may be entered.

Section 7.5             Authorizations.  All authorizations, approvals or
permits, if any, of any Governmental Entity or regulatory body that are required
in connection with the lawful issuance and sale of the Shares pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
Closing Date, other than any failures to obtain such authorizations, approvals
or permits that would not be reasonably likely to adversely affect the Company
in any material respect.

Section 7.6             Compliance Certificate.  The Purchaser shall have
delivered to the Company a certificate of an executive officer of the Purchaser,
dated as of the applicable Closing Date, to the effect that the conditions set
forth in Sections 7.1, 7.2 and 7.3 have been satisfied.  Such certificate shall
be substantially in the form set forth in Exhibit E.


ARTICLE VIII


INDEMNIFICATION

Section 8.1             Company Indemnification.  The Company covenants and
agrees to indemnify and save and hold harmless the Purchaser and its
Representatives from and against any and all losses, costs, expenses,
liabilities, claims or legal damages (including, without limitation, reasonable
fees and disbursements of a single counsel selected by holders of a majority of
the Shares at such time and other reasonable costs and expenses incident to any
actual or threatened claim, suit, action or proceeding, whether incurred in
connection with a claim against the Company or a third party claim) up to the
amount equal to the purchase price paid or to be paid by the Purchaser under
this Agreement, arising out of or resulting from:


(A)           ANY INACCURACY IN OR BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE COMPANY IN THIS AGREEMENT OR IN ANY WRITING
DELIVERED PURSUANT TO THIS AGREEMENT; OR


(B)           THE FAILURE OF THE COMPANY TO PERFORM OR OBSERVE FULLY ANY
COVENANT, AGREEMENT OR PROVISION TO BE PERFORMED OR OBSERVED BY IT PURSUANT TO
THIS AGREEMENT; PROVIDED, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION
8.1 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE WRITTEN
CONSENT OF THE COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).

11


--------------------------------------------------------------------------------


Section 8.2             Purchaser Indemnification.  The Purchaser covenants and
agrees to indemnify and save and hold harmless the Company and its
Representatives from and against any and all losses, costs, expenses,
liabilities, claims or legal damages (including, without limitation, reasonable
fees and disbursements of a single counsel and other reasonable costs and
expenses incident to any actual or threatened claim, suit, action or proceeding,
whether incurred in connection with a claim against the Purchaser or a third
party claim) up to the amount equal to the purchase price paid or to be paid by
the Purchaser under this Agreement, arising out of or resulting from:


(A)           ANY INACCURACY IN OR BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT MADE BY THE PURCHASER IN THIS AGREEMENT OR IN ANY WRITING
DELIVERED PURSUANT TO THIS AGREEMENT; OR


(B)           THE FAILURE OF THE PURCHASER TO PERFORM OR OBSERVE FULLY ANY
COVENANT, AGREEMENT OR PROVISION TO BE PERFORMED OR OBSERVED BY IT PURSUANT TO
THIS AGREEMENT; PROVIDED, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS SECTION
8.2 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF THE PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).

Section 8.3             Procedure.  Any Person entitled to be indemnified
pursuant to Section 8.1 or 8.2 (each, an “Indemnified Party”) shall notify the
Purchaser or the Company, as the case may be, in writing of any action against
such Indemnified Party in respect of which the other party is or may be
obligated to provide indemnification on account of Section 8.1 or 8.2, promptly
after the receipt of notice.  The omission of any Indemnified Party so to notify
the other party of any such action shall not relieve such other party from any
liability which it may have to such Indemnified Party except to the extent the
other party shall have been materially prejudiced by the omission of such
Indemnified Party so to notify it.  In case any such action shall be brought by
a third party against any Indemnified Party and it shall notify the other party
of the commencement thereof, the other party shall be entitled to participate
therein and, to the extent that such other party may wish, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnified Party, and
after notice from it to such Indemnified Party of its election so to assume the
defense thereof, the other party will not be liable to such Indemnified Party
under Section 8.1 or 8.2 for any legal or other expense subsequently incurred by
such Indemnified Party in connection with the defense thereof, or for any
settlement thereof entered into without the consent of the other party;
provided, however, that if (i) the other party shall elect not to assume the
defense of such claim or action or (ii) the Indemnified Party reasonably
determines (x) that there may be a conflict between the positions of the other
party and of the Indemnified Party in defending such claim or action or (y) that
there may be legal defenses available to such Indemnified Party different from
or in addition to those available to the other party, then separate counsel for
the Indemnified Party shall be entitled to participate in and conduct the
defense, in the case of clauses (i) and (ii)(x), or such different defenses, in
the case of clause (ii)(y), and the other party shall be liable for any
reasonable legal or other expenses incurred by the Indemnified Party in
connection with the defense.

Section 8.4             Indemnification Non-Exclusive.  The foregoing
indemnification provisions are in addition to, and not in derogation of, any
statutory, equitable or common-law remedy any party may have for breach of
representation, warranty, covenant or agreement.

12


--------------------------------------------------------------------------------



ARTICLE IX


TERMINATION

This Agreement may be terminated (i) at any time by mutual written agreement of
the Company and the Purchaser, (ii) by the Purchaser if the Closing shall not
have occurred and the Merger Agreement shall have been terminated, (iii) by the
Company if the Closing shall not have occurred and the Merger Agreement shall
have been terminated by the Company pursuant to Section 8.1(d) thereof or (iv)
by the Company or the Purchaser if the Closing shall not have occurred on or
prior to April 12, 2007; provided, that the right to terminate this Agreement
shall not be available to any party whose failure to fulfill any of its
obligations under this Agreement shall have proximately contributed to the
failure of the applicable Closing to occur.  In the event of the termination of
this Agreement pursuant to this Article IX, this Agreement shall forthwith
become null and void and have no effect, without any liability on the part of
the Purchaser or the Company and each of their respective directors, trustees,
officers, employees, partners, or stockholders and all rights and obligations of
any party hereto shall cease, except for the agreements contained in Sections
5.1, 5.5, 5.7 and 5.8 and Articles VIII and X; provided, however, that nothing
contained in this Article IX shall relieve any party from liabilities or damages
arising out of any fraud or willful breach by such party of any of its
representations, warranties, covenants or other agreements contained in this
Agreement.


ARTICLE X


GENERAL PROVISIONS

Section 10.1           Survival of Representations and Warranties.  The
representations and warranties of the parties in this Agreement shall survive
the Closing and the payment for and delivery of the Shares, but shall not
survive the Effective Time under the Merger Agreement, if the Merger shall be
consummated.

Section 10.2           Notices.  All notices and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given or made as of the date delivered or sent if delivered personally or sent
by facsimile (providing confirmation of transmission), on the next Business Day
if sent by prepaid overnight carrier (providing proof of delivery), on the fifth
Business Day following the date of mailing if delivered by registered or
certified mail (postage prepaid, return receipt requested) or on the date
delivered if sent by email (providing confirmation of receipt) to the parties at
the following addresses or facsimile numbers (or at such other addresses or
facsimile numbers as shall be specified by the parties by like notice):

13


--------------------------------------------------------------------------------


 

(i)

if to the Company, to:

 

 

 

 

 

Spirit Finance Corporation

 

 

14631 N. Scottsdale Road, Suite 200

 

 

Scottsdale, AZ 85254

 

 

Attention: Catherine Long

 

 

Facsimile: (480) 606-0826

 

 

Email: clong@spiritfinance.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kutak Rock LLP

 

 

Suite 3100

 

 

1801 California Street

 

 

Denver, CO 80202

 

 

Attention: Paul E. Belitz, Esq.

 

 

Facsimile: (303) 292-7799

 

 

Email: Paul.Belitz@kutakrock.com

 

 

 

 

 

and

 

 

 

 

(ii)

if to the Purchaser, to:

 

 

 

 

 

Redford Holdco, LLC

 

 

c/o Macquarie Holdings (USA) Inc.

 

 

125 West 55th Street

 

 

New York, NY 10019

 

 

Attention: Katherine Mogg

 

 

Facsimile: (212) 231-1717

 

 

Email: Katherine.Mogg@macquarie.com

 

 

 

 

 

with a copy to:

 

 

 

 

 

Latham & Watkins LLP

 

 

53rd at Third

 

 

885 Third Avenue

 

 

New York, NY 10022-4834

 

 

Attention:

Edward Sonnenschein, Esq.

 

 

 

David Kurzweil, Esq.

 

 

Facsimile: (212) 751-4864

 

 

Email:

ted.sonnenschein@lw.com

 

 

 

david.kurzweil@lw.com

 

Section 10.3           Entire Agreement.  This Agreement, the Confidentiality
Agreement and the Merger Agreement (including the documents and instruments
referred to herein and therein) constitute the entire agreement and supersede
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

14


--------------------------------------------------------------------------------


Section 10.4           Severability.  Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

Section 10.5           Interpretation.  When a reference is made in this
Agreement to Sections, Schedules or Exhibits, such reference shall be to a
Section, Schedule or Exhibit of this Agreement, respectively, unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” if they are not already followed by such words.

Section 10.6           Counterparts; Effect.  This Agreement may be executed by
facsimile and in one or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
agreement.

Section 10.7           No Third-Party Beneficiaries.  Except as otherwise
provided in Article VIII, this Agreement shall be binding upon and inure solely
to the benefit of each party hereto and each permitted assignee hereof, and
nothing in this Agreement, express or implied, is intended to confer upon any
other Person any rights or remedies of any nature whatsoever under or by reason
of this Agreement.

Section 10.8           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the principles of conflicts of law thereof.

Section 10.9           Venue.  Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement or the
transactions contemplated hereby or for recognition and enforcement of any
judgment in respect hereof or thereof, brought by any other party hereto or its
successors or assigns shall be brought and determined only in the United States
District Court for the Southern District of New York or, if such court would not
have subject matter jurisdiction, in the Supreme Court of the State of New York
in New York County.  Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid court.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any action or proceeding with respect to this Agreement, or the transactions
contemplated hereby (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with Section 10.2, (ii) that it or its property is exempt or

15


--------------------------------------------------------------------------------


immune from jurisdiction of such court or from any legal process commenced in
such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by the applicable law, that (x) the
suit, action or proceeding in such court is brought in an inconvenient forum,
(y) the venue of such suit, action or proceeding is improper and (z) this
Agreement or the subject mater hereof, may not be enforced in or by such courts.

Section 10.10         Waiver of Jury Trial and Certain Damages.  EACH PARTY TO
THIS AGREEMENT WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (A)
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER IN TORT OR IN
CONTRACT, AND (B) ANY RIGHT IT MAY HAVE TO RECEIVE DAMAGES FROM ANY OTHER PARTY
BASED ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL
(INCLUDING LOST PROFITS) OR PUNITIVE DAMAGES.

Section 10.11         Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other party; provided, however, that the Purchaser may, without the consent
of the Company, assign its Registration Rights to any transferee of its Shares.

[SIGNATURE PAGE FOLLOWS]

16


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

SPIRIT FINANCE CORPORATION

 

By:

/s/ Morton H. Fleischer

 

 

Name: Morton H. Fleischer

 

Title: Chairman of the Board

 

 

REDFORD HOLDCO, LLC

 

 

By:

/s/ Michael Dorrell

 

 

Name: Michael Dorrell

 

Title: Treasurer

 

[Stock Purchase Agreement Signature Page]


--------------------------------------------------------------------------------


SCHEDULE 3.4(B)

COMPANY REQUIRED APPROVALS

1.                                       None


--------------------------------------------------------------------------------


SCHEDULE 4.2(B)

PURCHASER REQUIRED APPROVALS

1.                                       None


--------------------------------------------------------------------------------


SCHEDULE 4.5

COMPANY COMMON STOCK OWNED BY PURCHASER

4,727,000 shares of Company Common Stock


--------------------------------------------------------------------------------


EXHIBIT A

REGISTRATION RIGHTS

Section 1.               Effectiveness of Registration Rights.  The registration
rights pursuant to Sections 2 and 3 hereof shall become effective on the Closing
Date.

Section 2.               Registration Rights Generally.

(a)           Shelf Registration.  The Company shall cause to be filed or become
effective, no later than 20 days after the Closing Date, a registration
statement (the “Shelf Registration Statement”) filed with the SEC on Form S-3
(or any successor form), or, at the Company’s election, a prospectus supplement
issued pursuant to the Company’s existing shelf registration statement, and such
other documents as may be necessary to permit offerings and sales of Registrable
Shares by Holders pursuant to Rule 415 under the Securities Act.  Subject to
Section 2(c), the Company shall maintain such Shelf Registration Statement
effective and current until the earlier of (i) the time all Registrable Shares
are sold pursuant to such registration statement and (ii) the time when all
Shares are Transferable Shares.  The Company shall supplement and amend the
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used for such Shelf
Registration Statement or if required by the Securities Act.

(b)           Contingent Demand Registration.  Subject to Section 10, in the
event that the Company has failed to or is unable to file and maintain a Shelf
Registration Statement as contemplated by Section 2(a) and until such failure or
inability is remedied, one or more Holders holding individually or in the
aggregate at least 20% of the Registrable Shares outstanding as of the Closing
Date shall have the right to make a written demand upon the Company (a “Demand
Notice”) to have the Company as promptly as practical register under the
Securities Act for offer and sale all Registrable Shares specified to the
Company by such Holders within 10 days of the date of the Demand Notice, and the
Company agrees to so register such Registrable Shares.  If a Demand Notice has
been made on the Company, no subsequent Demand Notice may be made on the Company
for 90 days unless the Company has failed to comply with its obligations with
respect to the Demand Notice.  The Holders shall have the right to exercise
registration rights pursuant to this Section 2(b) up to four (4) times;
provided, however, that any such exercise shall relate to not less than one
million shares of Company Common Stock.

(c)           Blackout Period.  Notwithstanding Section 2(a) above, if the
Company shall furnish to the Holders a certificate signed by the Chief Executive
Officer of the Company (each, a “Blackout Notice”) stating that there is a
reasonable likelihood that such disclosure, such registration statement or
related prospectus to be filed, amended or supplemented, or any other action to
be taken in connection with the prospectus, would materially and adversely
affect or interfere with any financing, acquisition, merger, disposition of
assets (outside the ordinary course of business), corporate reorganization or
other similar transaction involving the Company, the Company shall be entitled
to suspend the use of the registration statement or delay the delivery or
filing, but not the preparation, of any amendment or supplement to the
registration statement or otherwise delay the completion of any sale of
Registrable Shares pursuant to the registration statement for a reasonable
period of time, but not to exceed thirty (30) days (the

A-1


--------------------------------------------------------------------------------


“Blackout Period”) within the ninety (90) day period beginning on the first day
of a Blackout Period; provided, however, that the Company shall not deliver a
Blackout Notice more than twice in any 365-day period; and provided, further,
that any Blackout Period shall only be effective when and for so long as other
holders, if any, of registration rights with respect to the Company’s securities
are restricted from exercising their registration rights to the same or greater
extent as the Holders.  Upon receipt of a Blackout Notice, the Holders shall not
effect sales of Registrable Shares pursuant to the registration statement.  The
Company shall promptly deliver written notice to the Holders of the expiration
or earlier termination of any Blackout Period.

Section 3.               Incidental Registration Rights.  Subject to Section 10,
in the event that the Company has failed to or is unable to file and maintain a
Shelf Registration Statement as contemplated by Section 2(a) and until such
failure or inability is remedied, if the Company proposes to register (including
for this purpose a registration effected by the Company for security holders of
the Company other than any Holder) any Company Common Stock for sale under the
Securities Act or effect or participate in an offering of Company Common Stock
under the Securities Act (other than (i) pursuant to Section 2 hereof, (ii)
securities to be issued pursuant to a stock option or other employee benefit or
similar plan, or (iii) securities proposed to be issued in exchange for
securities or assets of, or in connection with a merger or consolidation with,
another corporation) the Company shall, as promptly as practicable, give written
notice to the Holders of the Company’s intention to effect such registration or
effect or participate in such an offering.  If, within ten (10) days after
receipt of such notice, any Holder submits a written request to the Company
specifying the amount of Registrable Shares that it proposes to sell or
otherwise dispose of in accordance with this Section 3, the Company shall use
its reasonable best efforts to include the Registrable Shares specified in the
contemplated offering.  If the offering is to be made by or through
underwriters, the Company, any selling Holder and such underwriter shall execute
an underwriting agreement in customary form; provided, however, that if the
Company and any selling Holder are advised in writing in good faith by the lead
underwriter of the Company’s securities that the amount to be sold by Persons
other than the Company (collectively, “Selling Stockholders”) is greater than
the amount that can be offered without adversely affecting the offering (taking
into consideration the interests of the Company and the Holders), the Company
may reduce the amount offered for the accounts of Selling Stockholders
(including such holders of Registrable Shares) to a number reasonably deemed
satisfactory by such lead underwriter; provided that the shares that shall be
excluded shall be excluded in the following order: (i) first, securities held by
any Persons not having any contractual or incidental “piggy-back” rights in
respect of the offering contemplated by this Section 3, (ii) second, Registrable
Shares held by the Holders sought to be included in the offering pursuant to
this Section 3 and Company Common Stock sought to be included in such offering
by Persons having contractual or incidental “piggy-back” rights, (iii) third,
Company Common Stock sought to be offered and sold by other Persons having
demand rights with respect to such an offering and (iv) fourth, Company Common
Stock sought to be sold by the Company.  Any reduction of the number of
Registrable Shares indicated under (ii) shall be made on a pro rata basis based
upon the aggregate number of shares of Company Common Stock sought to be
registered pursuant to this section by the relevant Holders and other Persons.

A-2


--------------------------------------------------------------------------------


Section 4.               Underwriting and Broad Distribution.

(a)           At the request of any Holder, with respect to a sale of
Registrable Shares by such Holder, the Company shall enter into an underwriting,
agency, placement, subscription or other agreement, in usual and customary form
and substance (including but not limited to usual and customary indemnities, the
provision by independent counsel to the Company of customary opinions and the
provision of customary certificates by officers of the Company and the provision
by the Company’s independent accountants of customary comfort letters as
reasonably requested by such Holder and the lead underwriters of such offering)
with managing underwriters to be selected by such Holder and not disapproved by
the Company acting reasonably, and the Company shall perform its obligations in
connection therewith.

(b)           The Company shall be required to enter into an underwriting,
agency, placement, subscription or other agreement pursuant to Section 4(a) only
if such Registrable Shares are to be offered and sold in a manner intended to
result in a broad distribution within or outside the United States
(simultaneously or both), such that no single purchaser of the Registrable
Shares will acquire in such offering more than 9.8 percent of the Company Common
Stock outstanding at the time of such purchase and sale.

Section 5.               Registration Mechanics.

(a)           Company Obligations.  In connection with any registration of
Registrable Shares pursuant to Section 2 or 3, the Company shall:

(i)            prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and the rules promulgated thereunder with respect to the sale or
other disposition of all of the securities proposed to be registered by such
registration statement;

(ii)           furnish to the Holders such number of copies of any prospectus
(including preliminary, amended and supplemental prospectuses and any “issuer
free writing prospectuses” (as such term is defined in Rule 433 under the
Securities Act)) and conformed copies of the registration statement (including
amendments or supplements thereto and, in each case, all exhibits) and such
other documents as it may reasonably request, but only while the Company  shall
be required under the provisions hereof to cause the registration statement to
remain effective;

(iii)          (A)          use its best efforts to register or qualify the
Registrable Shares covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as the Holders or any
underwriter shall reasonably request, and do any and all other acts and things
which may be necessary or advisable to enable such Holders or any underwriter to
consummate the disposition of Registrable Shares in such jurisdictions and (B)
keep such registration or qualification in effect for so long as the
registration statement remains in effect; provided, however, that the Company
shall not be obligated to qualify to do business as a foreign corporation under
the laws of any jurisdiction in which it shall not then be qualified or to file
any

A-3


--------------------------------------------------------------------------------


general consent to service of process in any jurisdiction in which such a
consent has not been previously filed;

(iv)          furnish to the Holders, addressed to them, (A) an opinion of
counsel for the Company, dated the date of the closing under the underwriting
agreement relating to any underwritten offering, and (B) a “cold comfort” letter
signed by the independent public accountants who have certified the Company’s
financial statements included in such registration statement, covering
substantially the same matters with respect to such registration statement (and
the prospectus included therein) and, in the case of such accountants’ letter,
with respect to events subsequent to the date of such financial statements, as
are customarily covered in opinions of issuer’s counsel and in accountants’
letters delivered to underwriters in underwritten public offerings of securities
and such other matters as such Holders may reasonably request;

(v)           use its reasonable best efforts to cause all Registrable Shares
proposed to be registered by such registration statement to be registered with
or approved by such other federal or state government agencies or authorities as
may be necessary in the opinion of counsel to the Company to enable the Holders
to consummate the disposition of such Registrable Shares;

(vi)          within a reasonable time before each filing of the registration
statement or prospectus or amendments or supplements thereto with the SEC,
furnish to counsel selected by the Holders copies of such documents proposed to
be filed, which documents shall be subject to the reasonable approval of such
counsel, and promptly provide such counsel with all written comments from the
SEC with respect to such documents;

(vii)         make available to the Holders, any underwriter participating in
any disposition pursuant to a registration statement, and any attorney,
accountant or other agent or representative retained by any selling Holder or
underwriter, upon request, all financial and other records, pertinent corporate
documents and properties of the Company and Company Subsidiaries, including
access to due diligence meetings involving the senior executives of the Company,
as shall be reasonably necessary to enable the Holders, representatives of the
Holders and the underwriters to conduct reasonable due diligence and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any such person in connection with such registration statement
subject, in each case, to such confidentiality agreements as the Company shall
reasonably request and that in the case of the Holders, this obligation shall
only apply to one attorney, accountant or other representative designated by the
Requesting Holders;

(viii)        make available executive officers and other members of senior
management of the Company (including the principal executive and financial
officers of the Company) at “road shows” or other investor presentations
conducted in connection with offerings of Registrable Shares;

(ix)           notify the Holders any time a prospectus relating to the offering
of Registrable Shares is required to be delivered or filed under the Securities
Act upon discovery that, or upon the occurrence of any event as a result of
which, the prospectus included in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material facts required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances under which they were
made, and (subject to the good

A-4


--------------------------------------------------------------------------------


faith determination of the board of directors of the Company as to whether to
cease all sales under such registration statement), at the request of the
Holders prepare and furnish to it a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in the light of the circumstances under which they were made;

(x)            use reasonable efforts to comply with all applicable rules and
regulations of the SEC; and

(xi)           cause the Registrable Shares covered by such registration
statement to be listed on the New York Stock Exchange and on any other principal
securities exchange on which Company securities of the same class as the
Registrable Shares are then listed.

(b)           Holder Obligations.  Each Holder agrees that upon  receipt of any
notice from the Company of the occurrence of any event of the kind described in
Section 5(a)(ix), it will forthwith discontinue its disposition of Registrable
Shares pursuant to the registration statement relating to such Registrable
Shares until it receives copies of the supplemented or amended prospectus
contemplated by Section 5(a)(ix) and, if so directed by  the Company, it will
deliver to the Company all copies then in their possession of the prospectus
relating to such Registrable Shares, current at the time of receipt of such
notice.  If a Holder’s disposition of Registrable Shares in connection with a
Demand Notice is discontinued pursuant to the foregoing sentence, unless the
Company thereafter extends the effectiveness of the registration statement to
permit dispositions of Registrable Shares by any selling Holders at least thirty
(30) consecutive days and for an aggregate of one hundred and eighty (180) days,
whether or not consecutive, the registration statement shall not be counted for
purposes of determining whether the Holders have exercised a Demand Notice
pursuant to Section 2(b).

Section 6.               Expenses.  The Company shall pay or cause to be paid
all of the Company’s fees and expenses in connection with any registration and
sale of Registrable Shares pursuant to the Registration Rights (including,
without limitation, all registration and filing fees, all printing costs, all
fees and expenses of counsel and independent accountants for the Company, and
all fees and expenses of complying with securities or blue sky laws).

Section 7.               Indemnification and Contribution.

(a)           Indemnification by the Company.  With respect to any offering and
sale registered pursuant to these Registration Rights, the Company agrees to
indemnify and hold any selling Holder, each underwriter, if any, of the
Registrable Shares under such registration, and each Person who controls any of
the foregoing within the meaning of Section 15 of the Securities Act, and any
directors and officers of the foregoing, harmless against any and all losses,
claims, damages, or liabilities (including reasonable legal fees and other
reasonable expenses incurred in the investigation and defense thereof) to which
they or any of them may become subject under the Securities Act or otherwise
(collectively “Losses”), insofar as any such Losses shall arise out of or shall
be based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the registration statement relating to the sale of such
Registrable Shares, or the

A-5


--------------------------------------------------------------------------------


omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the prospectus relating to the sale of such Registrable Shares, or the omission
or alleged omission to state therein a material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any applicable state securities law or
any rule or regulation promulgated under the Securities Act, the Exchange Act or
any applicable state securities law; provided, however, that the indemnification
contained in this Section 7 shall not apply to such Losses which shall arise out
of or shall be based upon any such untrue statement, or any such omission or
alleged omission, which shall have been made in reliance upon and in conformity
with information furnished in writing to the Company by any selling Holder or
any such underwriter, as the case may be, specifically for use in connection
with the preparation of the registration statement or prospectus contained in
the registration statement or any such amendment thereof or supplement therein.

(b)           Indemnification by the Holders.  In the case of each offering and
sale registered pursuant to this Article II, any selling Holder and each
underwriter, if any, participating therein shall severally indemnify and hold
harmless the Company and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, and the directors and officers
of the Company, with respect to any statement in or omission from such
registration statement or prospectus contained in such registration statement
(as amended or as supplemented, if amended or supplemented as aforesaid) if such
statement or omission shall have been made in reliance upon and in conformity
with information furnished in writing to the Company by any selling Holder or
such underwriter, as the case may be, specifically for use in connection with
the preparation of such registration statement or prospectus contained in the
registration statement or any such amendment thereof or supplement thereto.

(c)           Notice.  Each party indemnified under this Section 7 shall
promptly after receipt of notice of the commencement of any claim against such
indemnified party in respect of which indemnity may be sought hereunder, notify
the indemnified party in writing of the commencement thereof.  The failure of
any indemnified party to notify an indemnifying party shall not relieve the
indemnifying party from any liability in respect of such action which it may
have to such indemnified party on account of the indemnity contained in this
Section 7, unless (and only to the extent) the indemnifying party was prejudiced
by such failure, and in no event shall such failure relieve the indemnifying
party from any other liability which it may have to such indemnified party.  In
case any action in respect of which indemnification may be sought hereunder
shall be brought against any indemnified party and it shall notify an
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it may desire, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof through counsel reasonably satisfactory to the indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 7 for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, other than reasonable costs of investigation (unless such
indemnified party reasonably objects to such assumption on the grounds that
there may be defenses available to it which are different from or in addition to
those

A-6


--------------------------------------------------------------------------------


available to such indemnifying party in which event the indemnifying party shall
not be entitled to assume the defense thereof with respect to such defenses). 
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability arising out of such claim or proceeding.

(d)           Contribution.  If the indemnification provided for in this Section
7 is unavailable to an indemnified party or is insufficient to hold such
indemnified party harmless from any Losses in respect of which this Section 7
would otherwise apply by its terms (other than by reason of exceptions provided
herein), then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party, on the one
hand, and such indemnified party, on the other hand, in connection with the
offering to which such contributions relates as well as any other relevant
equitable considerations.  The relative fault shall be determined by reference
to, among other things, each party’s relative knowledge and access to
information concerning the matter with respect to which the claim was asserted,
and the opportunity to correct and prevent any statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include any legal or other fees or expenses incurred by such party in connection
with any investigation or proceeding to the extent such party would have been
indemnified for such expenses if the indemnification provided for in this
Section 7 was available to such party.  The parties hereto agree that it would
not be just and equitable if contribution pursuant to this Section 7(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the preceding
paragraph.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

Section 8.               Exchange Act Reports.  With a view to making available
to the Holders the benefits of Rule 144 and any other rule or regulation of the
SEC that may at any time permit an Investor to sell securities of the Company to
the public without registration, prior to completion of the Merger, the Company
agrees to use its reasonable best efforts to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144, at all times, and take all action as may be
required as a condition to the availability of Rule 144;

(b)           so long as a Holder owns any Registrable Shares, furnish to any
Holders upon its request a written statement certifying the Company’s compliance
with the reporting requirements of Rule 144 or any similar rule, and a copy of
the most recent annual, periodic or current report of the Company filed pursuant
to the Exchange Act and such other reports and documents as reasonably requested
by such Holder in availing itself of any rule or regulation of the SEC allowing
the sale of the Registrable Shares without registration;

A-7


--------------------------------------------------------------------------------


(c)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(d)           facilitate and expedite transfers of Registrable Shares sold
pursuant to SEC Rule 144, including providing timely notice to its transfer
agent to expedite such transfers.

Section 9.               Other Agreements.

(a)           The Company shall not grant, and has not granted, any other Person
rights to register securities of the Company on terms that would be reasonably
likely to restrict the ability of the Company fully to perform its obligations
to the Holders in connection with the Registration Rights.

(b)           The Company shall not amend any registration rights agreement with
any other Person nor shall the Company waive any provision under any
registration rights agreement that it would be entitled to waive thereunder if
such waiver would be reasonably likely to adversely affect any Holder’s
Registration Rights.

Section 10.             Benefits of Registration Rights.  The Purchaser and any
permitted holder of the Shares under the Stock Purchase Agreement may exercise
and have the benefits of the Registration Rights initially granted to the
Purchaser hereunder in such manner and in such proportion as shall be determined
by the Purchaser (the Purchaser and such holders exercising Registration Rights
each shall be termed a “Holder” hereunder); provided, that each Holder shall
also be subject to the obligations provided hereunder.

A-8


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF OPINION OF COMPANY COUNSEL

(i)            The Company has been duly incorporated and is validly existing
and in good standing under the laws of the State of Maryland.

(ii)           The Company has the power and authority to execute and deliver
the Agreement and to consummate the transactions contemplated thereby.

(iii)          The Shares have been duly authorized and when delivered and paid
for in accordance with the terms of the Stock Purchase Agreement will be validly
issued, fully paid and non-assessable; and the issuance of the Shares will not
be subject to any preemptive or similar rights under the Company’s charter or
bylaws or under Maryland law.

(iv)          The Agreement has been duly and validly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
hereof by the Purchaser, constitutes a valid, legal and binding agreement of the
Company, enforceable against the Company in accordance with and subject to its
terms and conditions, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar Laws of general applicability relating to or affecting creditors’ rights
or by general equity principles.

(v)           None of the execution, delivery or performance of the Agreement by
the Company, the consummation by the Company of the transactions contemplated
thereby or compliance by the Company with any of the provisions thereof will
(i) conflict with or result in any breach of any provision of the organizational
documents of the Company or any of its Material Subsidiaries, (ii) require any
filing by the Company or any of the Company Subsidiaries with, notice to, or
permit, authorization, consent or approval of, any Governmental Entity, except
for such of the same that has already been obtained, (iii) require any consent
or notice under, result in a violation or breach by the Company or any of the
Company Subsidiaries of, constitute (with or without due notice or lapse of time
or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, result in the triggering of any payment or
any termination, buy-sell, transfer, option, right of first refusal, right of
first offer, tag-along or any similar right by any party, or result in the
creation of any Lien or other encumbrance on any property or asset of the
Company or any of the Company Subsidiaries or otherwise give rise to any
material obligation on the part of the Company, any Company Subsidiary or any
other party pursuant to, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, lease, license, Permit or other instrument or
obligation or Material Contract or Company Lease to which the Company or any of
the Company Subsidiaries is a party or by which they or any of their respective
properties or assets may be bound or (iv) violate any Law, excluding from the
foregoing clauses (ii), (iii) and (iv) such filings, notices, permits,
authorizations, consents, approvals, violations, breaches, trigger events,
creation of liens or defaults which, individually or in the aggregate, would not
either (A)  prevent or materially delay consummation of the transactions
contemplated by the Agreement, (B) otherwise prevent or materially delay
performance by the Company of its obligations under the Agreement or
(C) reasonably be likely to have a Company Material Adverse Effect.  We do not
express any

B-1


--------------------------------------------------------------------------------


opinion, however, on whether the execution, delivery or performance by the
Company of the Agreement will constitute a violation of, or constitute a default
under, any covenant, restriction or provision with respect to financial ratios
or tests or any aspect of the financial condition or results of operations of
the Company or any of the Company Subsidiaries.

(vi)          Commencing with its taxable year ended December 31, 2003, the
Company has been organized and has operated in conformity with the requirements
for qualification and taxation as a REIT, pursuant to Sections 856 through 860
of the Code, and the Company’s current and proposed method of operation will
enable it to continue to meet the requirements for qualification and taxation as
a REIT under the Code, with customary exceptions, assumptions and qualifications
and based on customary representations.  We expressly declaim and do not render
any opinion with respect to the Company’s qualification and taxation as a REIT
under the Code based on the current and proposed method of operations for any
period after the Merger set forth in the Merger Agreement.

The foregoing opinion shall be rendered by outside counsel for the Company
reasonably acceptable to the Purchaser.

B-2


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF COMPANY COMPLIANCE CERTIFICATE

I,                         , [Chief Executive Officer][President] of Spirit
Finance Corporation, a Maryland corporation (the “Company”), pursuant to Section
6.8 of the Stock Purchase Agreement, dated March 12, 2007 (the “Stock Purchase
Agreement”), by and between the Company and Redford Holdco, LLC, a Delaware
limited liability company, hereby certify that:

1.             The representations and warranties made by the Company in Article
III of the Stock Purchase Agreement were true and correct as of the date of the
Stock Purchase Agreement and as of the date hereof as though made on and as of
the date hereof (except to the extent any such representation or warranty
expressly speaks as of an earlier date).

2.             All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
date hereof have been performed or complied with in all material respects.

3.             All notices, reports and other filings required to be made prior
to the date hereof by the Company or any of the Company Subsidiaries with, and
all consents, registrations, approvals, permits and authorizations required to
be obtained prior to the date hereof by the Company or any of the Company
Subsidiaries from, any Governmental Entity in connection with the execution and
delivery of the Stock Purchase Agreement and the consummation of the
transactions contemplated thereby by the Company have been made or obtained and
are effective on and as of the date hereof.

4.             Since the date of the Stock Purchase Agreement there has not been
any event, change, effect, development, condition or occurrence that has had or
would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

5.             The number of shares of Company Common Stock outstanding as of
the day immediately preceding the Closing Date is [ ].

Capitalized terms used but not defined herein shall have the meanings set forth
in the Stock Purchase Agreement.

[Remainder of page intentionally left blank]

C-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Company.

Dated:                       , 2007

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

C-2


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF PURCHASER COMPLIANCE CERTIFICATE

I,                           , [INSERT TITLE] of Redford Holdco, LLC, a Delaware
limited liability company (the “Purchaser”), pursuant to Section 7.6 of the
Stock Purchase Agreement, dated March 12, 2007 (the “Stock Purchase Agreement”),
by and between Spirit Finance Corporation, a Maryland corporation, and the
Purchaser, hereby certify that:

1.             The representations and warranties made by the Purchaser in
Article IV of the Stock Purchase Agreement were true and correct in all material
respects as of the date of the Stock Purchase Agreement and as of the date
hereof as though made on and as of the date hereof (except to the extent any
such representation or warranty expressly speaks as of an earlier date).

2.             All covenants, agreements and conditions contained in the Stock
Purchase Agreement to be performed or complied with by the Purchaser on or prior
to the date hereof have been performed or complied with in all material
respects.

3.             All notices, reports and other filings required to be made prior
to the date hereof by the Purchaser or any of its subsidiaries with, and all
consents, registrations, approvals, permits and authorizations required to be
obtained prior to the date hereof by the Purchaser or any of its subsidiaries
from, any Governmental Entity in connection with the execution and delivery of
the Stock Purchase Agreement and the consummation of the transactions
contemplated thereby by the Purchaser have been made or obtained and are
effective on and as of the date hereof.

Capitalized terms used but not defined herein shall have the meanings set forth
in the Stock Purchase Agreement.

[Remainder of page intentionally left blank]

D-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I have hereunto signed my name on behalf of the Purchaser.

Dated:                                 , 2007

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

D-2


--------------------------------------------------------------------------------